Citation Nr: 0615878	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to retroactive education assistance benefits 
pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), for training between February 6, 2002 
and August 7, 2002 at the Berk's County Prison where the 
veteran was employed.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1994 to August 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  Jurisdiction over 
this case was subsequently transferred to the VARO in 
Philadelphia, Pennsylvania, and that office forwarded the 
appeal to the Board.

The veteran requested a Travel Board hearing in her September 
2004 Substantive Appeal (VA Form 9), and one was scheduled, 
but the veteran's request that the hearing be rescheduled was 
granted.  Although the veteran was notified of the 
rescheduled hearing in a June 2005 letter and reminded of the 
time and date of the hearing in a July 2005 letter, she 
failed to appear for the hearing without indicating that 
there was good cause for her failure to report or requesting 
that the hearing be rescheduled.  The veteran's request for a 
Travel Board hearing is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).


FINDING OF FACT

The veteran's claim for educational assistance benefits for 
training between February 6, 2002 and August 7, 2002 was 
first received by VA on November 26, 2003, the date the 
educational institution certified the class began was 
February 6, 2002, the effective date of the approval of the 
course was December 18, 2001, and VA received approval notice 
on November 26, 2003.


CONCLUSION OF LAW

The criteria for retroactive education assistance benefits 
between February 6, 2002 and August 7, 2003 have not been 
met.  38 C.F.R. §§ 21.1029(b), 21.7131(a) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

When an eligible service member enters into training, the 
commencing date of his or her award of educational assistance 
is determined pursuant to 38 C.F.R. § 21.7131(a) (2005) as 
follows:

(1) If the award is the first award of educational assistance 
for the program of education the service member is pursuing, 
the commencing date of the award of educational assistance is 
the latest of: (i) The date the educational institution 
certifies under paragraph (b) or (c) of this section; (ii) 
One year before the date of claim as determined by § 
21.1029(b); (iii) The effective date of the approval of the 
course; (iv) One year before the date VA receives approval 
notice.  Paragraph (b) of 38 C.F.R. § 21.7131 provides for 
commencement of the award in cases where certification is by 
a school where the course or subject leads to standard 
college degree, and 38 C.F.R. § 21.7131(c) provides for 
certification by training establishments where a course does 
not lead to a standard degree, and states that where such a 
course is offered in residence (as the course at issue here 
appears to be), the commencement date of the award is the 
same as in 38 C.F.R. § 21.7131(b).  These provisions 
generally provide that the date of commencement is the date 
the course of study or classes began.  See 38 C.F.R. 
§ 21.7131(b)(1) through (5) (2005).

Under 38 C.F.R. § 21.1029(b) (2005), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.

In the present case, the veteran's claim was received on 
November 26, 2003 in the form of a letter dated November 23, 
2003 from her employer, the Berks County Prison.  The letter 
stated that the Berks County Prison facility was eligible for 
the "Apprenticeship/On-The-Job Training Program," and 
enclosed an "Apprenticeship/On-The-Job Training Agreement 
signed by a representative of the State Approving Agency 
(also referred to as a "Letter of Approval"), an enrollment 
certification (VA Form 22-1999), and a monthly certification 
of on-the-job and apprenticeship training (VA Form 22-6553d-
1), and the veteran's DD Form 214.

As this was the first award of educational assistance sought 
for the program of education the veteran pursued at the Berks 
County Prison (she had in July 2001 applied for educational 
benefits for classes at Penn State Schuylkill), the 
provisions of 38 C.F.R. § 21.7131(a)(1) (2005) apply.  The 
enrollment certification indicates that the dates of the 
training program were from February 6, 2002 to August 7, 
2002.  The Apprenticeship/On-The-Job Training 
Agreement/Letter of Approval, lists the effective date as 
December 18, 2001.  These documents were stamped received by 
the RO on November 26, 2003.  Thus, the date the institution 
certified under 38 C.F.R. § 21.7131 (c) appears to be the 
February 6, 2002 the date the class began; the date of the 
claim was the date the materials were received, November 26, 
2003 and one year prior to this date is November 26, 2002; 
the effective date of the approval of the course is December 
18, 2001; and one year before the date VA received approval 
notice also appears to be one year before November 26, 2003, 
which is November 26, 2002.  38 C.F.R. § 21.7131(a)(1)(i) 
through (iv) (2005).

Thus, the latest date of those listed in 38 C.F.R. 
§ 21.7131(a)(1) is November 26, 2002.  As this is after the 
August 7, 2002 date of the conclusion of the program for 
which the veteran is seeking retroactive education assistance 
benefits, she is not, under the applicable law explained 
above, entitled to these benefits.  The Chief Deputy Warden 
of the prison wrote in a March 2004 letter that the prison's 
failure to submit the proper forms in a timely manner, while 
not entirely its fault, should not preclude the veteran from 
eligibility for these educational benefits, and the veteran 
argued in her September 2004 Substantive Appeal and elsewhere 
that she should not be punished for the failure of the prison 
to timely submit the relevant materials.  While the Board is 
sympathetic to the views expressed by the veteran and her 
employer, it is bound by the applicable statutes and 
regulations to deny the claim, as there is no provision for 
any exceptions to the filing requirements that govern this 
case.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a) (2005).  That is there is no provision for 
retroactive entitlement under the facts presented here.

As to compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), the above discussion reflects that the facts as 
claimed by the veteran and as contained in the evidence 
cannot conceivably result in any disposition other than a 
denial of the claim, so the VCAA and other procedural 
requirements need not be addressed because any errors in this 
regard would be non-prejudicial.  See Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (failure to comply with the VCAA 
constitutes nonprejudicial error "[w]here the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision"); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).

In sum, the evidence reflects that the earliest commencement 
date of the award of education assistance benefits sought by 
the veteran pursuant to Chapter 30, Title 38, United States 
Code (Montgomery GI Bill) was November 26, 2002, so these 
benefits cannot be retroactively granted for the training 
that took place prior to this date, between February 6, 2002 
and August 7, 2002, at the Berk's County Prison where the 
veteran was employed.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim retroactive 
education assistance benefits must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for retroactive education assistance benefits 
pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), for training between February 6, 2002 
and August 7, 2002 at the Berk's County Prison where the 
veteran was employed, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


